Goldstein, J.,
concurs in part, and dissents in part, and votes to modify the judgment, on the facts, by reducing the defendant’s conviction of robbery in the first degree to robbery in the second degree, and vacating the sentence imposed, and as so modified, to affirm the judgment appealed from, and to remit the matter to the Supreme Court, Queens County, for *680resentencing on all counts, with the following memorandum: The defendant was charged, inter alia, with robbery in the first degree in that, "in the course of the commission of the crime or of immediate flight therefrom, [he] displayed what appeared to be a pistol or revolver” (see, Penal Law § 160.15 [4]). The defendant raised, as an affirmative defense, that what appeared to be a pistol or revolver "was not a loaded weapon from which a shot, readily capable of producing death or other serious physical injury, could be discharged” (Penal Law § 160.15 [4]).
The complainant only observed something "[p]ointing out” of the defendant’s pocket, which the defendant claimed was a gun. In support of that affirmative defense, the defendant elicited testimony on cross-examination of the arresting officer that the defendant did not have a gun on his person at the time of the arrest, which occurred within one-half hour of the crime.
Further, the defendant’s accomplice, who testified for the People, testified on direct examination that the defendant "motioned toward his pocket in which was a beer bottle, and he told [the complainant] it was a gun”. On cross-examination, the accomplice reiterated that, during the robbery, the defendant "said he had a gun but it was just a Heineken [beer] bottle” in his pocket, which he told the complainant was a gun. On redirect examination, the prosecutor asked the accomplice "So you don’t know if he also had a gun, too?” and "You don’t know what he had in his pockets?”, and the accomplice replied, "No, I don’t” to both questions. The accomplice then confirmed that the defendant said he had a gun.
Thus, the defendant’s accomplice, testifying for the prosecution, stated unequivocally that the object which the defendant claimed was a gun was, in fact, a beer bottle. The People’s evidence to the contrary consisted of the undisputed fact that the defendant told the complainant he had a gun, and the accomplice’s testimony that he did know what the defendant had in his pockets besides the beer bottle. However, there is no evidence that anything other than the beer bottle was displayed to the complainant. The accomplice’s testimony that he did not know what other things the defendant may have had in his pockets was "unavailing and equivocal” (People v Owens, 203 AD2d 916, 917; see, People v Torres, 185 AD2d 257). Accordingly, I find that the defendant’s conviction of robbery in the first degree is against the weight of the evidence, and I would reduce it to robbery in the second degree, and remit the matter to the Supreme Court, Queens County, for resentencing on all counts.
*681The prosecutor, over objection, which was overruled by the trial court, committed error when he argued, with respect to the affirmative defense to robbery in the first degree: "If somebody comes to you on the street, got his hand in his pocket, there’s a bulge there and he says, I have a gun, are you convinced that he doesn’t. And if you ain’t convinced that he did not have a gun, then I submit to you you don’t reduce this charge of rob one down to rob two”.
The implication of that comment was that the complainant’s belief during the robbery that the bulge in the defendant’s pocket was a gun conclusively rebutted any proof of the affirmative defense. If such were the case, it would be impossible to establish the affirmative defense.
The majority finds that comment did not deprive the defendant of a fair trial, because the jury later received instructions with respect to the affirmative defense to robbery in the first degree. However, those instructions consisted of the standard jury charge (see, 2 CJI[NY] PL 160.15 [4]), which did nothing to correct the erroneous impression left by the prosecutor.
Therefore, were I not voting to reduce the defendant’s conviction of robbery in the first degree to a conviction of robbery in the second degree, I would order a new trial on that count. [See, 161 Misc 2d 198.]